DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MARIA MARTINEZ and SOLIMAN MARTINEZ,
                           Appellants,

                                    v.

   U.S. BANK TRUST, N.A., AS TRUSTEE FOR LSF9 MASTER
PARTICIPATION TRUST, GREEN TREE SERVICING LLC, OLYMPIA
MASTER ASSOCIATION, INC., and PHIPPS VILLAGE HOMEOWNERS
                   ASSOCIATION, INC.,
                         Appellees.

                              No. 4D19-288

                              [March 4, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit; James
Nutt, Judge; L.T. Case No. 50215CA011011MB.

     Kendrick Almaguer and Taylor M. Claudon of The Ticktin Law
Group, Deerfield Beach, for appellants.

      Daniel S. Stein and Mary Pascal Stella of Popkin & Rosaler, P.A.,
Deerfield Beach, for Appellee U.S. Bank Trust, N.A.

PER CURIAM.

  Affirmed. See Kelly v. BankUnited, FSB, 159 So. 3d 403 (Fla. 4th DCA
2015).

CONNER and FORST, JJ. and Gillespie, Kenneth, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.